Citation Nr: 1725056	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  11-32 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine.

2.  Entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for sinusitis, also claimed as allergic rhinitis.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder disability.

5.  Whether new and material evidence has been received to reopen a claim for service connection for jaw popping resulting from the removal of wisdom teeth.

6.  Entitlement to an initial compensable evaluation for herpes simplex.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2007 to May 2008 and from September 2008 to August 2009.

This appeal is before the Board of Veterans' Appeals (Board) from June 2011, December 2015, and December 2016 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In April 2013, the Veteran testified during a Board hearing in Louisville, Kentucky, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In February 2015, the Board granted the Veteran's claims for service connection for posttraumatic stress disorder (PTSD) and fibromyalgia and remanded his claim for service connection for degenerative disc disease of the cervical spine with instruction to obtain relevant medical records and a VA medical opinion.  The appropriate records were obtained, as was a medical opinion dated April 2015.  The Board is therefore satisfied that the instructions in its February 2015 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues regarding the Veteran's claimed low back disability, sinusitis, left shoulder disability, jaw popping, and herpes simplex are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Degenerative disc disease of the cervical spine arose in service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims service connection for degenerative disc disease of the cervical spine.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Board notes that only a portion of the Veteran's service treatment records are associated with the claims file.  In a September 2010 letter, the Veteran was informed that VA had been unable to obtain all the service treatment records, and that further evidence corroborating his in service injuries should be submitted if available.  The Board is mindful that, in a case such as this, where some service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The available Service treatment records reflect that in January 2008 the Veteran was diagnosed with a shoulder sprain of the infraspinatus muscle.  In February 2009 he was again diagnosed with a shoulder sprain and associated muscle spasm.  He was treated again in March 2009, when examination of the cervical spine revealed tenderness to palpation in the left trapezius and rhomboid muscles.  He again reported shoulder trouble in July 2009, at which time his trapezius muscle was tender and there was spasm of the paraspinal muscle. 

At an October 2010 VA examination for other claims, the Veteran reported pain in the left back along the medial edge of the scapula.  On clinical examination there was cervical pain on motion and mild guarding.  Associated cervical spine x-rays were normal, but an MRI revealed degenerative changes and disc disease at multiple levels with only mild stenosis being appreciated.  In a November 2010 letter informing the Veteran of the results of these studies, the radiologist stated that the MRI showed some problems but not at the level that would explain the pain along the scapula and posterior shoulder.

In his November 2011 substantive appeal, the Veteran made clear that he considers his degenerative disc disease to be related to his left shoulder pain experienced in service.  He stated the disability was due to an injury he suffered while in Iraq.

The Veteran underwent a VA examination in April 2012.  He reported near constant stiffness and pain on rotation.  He was diagnosed with osteoarthritis/degenerative disc disease of the cervical spine with moderate radiculopathy in the right upper extremity and severe radiculopathy in the left upper extremity.  The examiner opined that his current cervical spine disability was less likely than not related to his in-service left shoulder sprain.  This opinion was based on the rationale that while his neck disability can cause shoulder pain, a shoulder sprain or injury cannot cause his cervical spine disability, which can only be caused by aging or trauma to the spine.

The Veteran underwent an examination in May 2012 in connection with his claim for disability benefits from the Social Security Administration.  Forward flexion of the cervical spine was limited to 50 degrees.  He was diagnosed with degenerative disc disease of the cervical spine.  The examiner noted that the Veteran reported discomfort in his cervical spine with pain into the left shoulder, possibly related to radiculopathy.  He reported that this pain arose in service.

At his April 2013 hearing before the Board, the Veteran's representative stated that the type and extent of degeneration found in the October 2010 MRI was consistent with his peers returning from a combat theater after a year of daily Kevlar wear.  The representative argued that the MRI revealed too much degeneration to have manifested to that level in 14 months.

Private treatment records reflect that the Veteran was treated for neck pain in November 2013.  X-rays revealed mild degenerative joint disease and straightening of the cervical spine.  He was treated again for moderate neck pain in June 2014.

VA treatment records reflect that the Veteran was treated for neck pain in November and December of 2014.

In a February 2015 brief, the Veteran's representative argued that the October 2010 MRI showed cervical spine degeneration of sufficient severity to conclude that it was present within the 12-month presumptive period following separation.

A second opinion from a VA medical examiner was obtained in April 2015 based on review of the Veteran's claims file.  The examiner opined that current degenerative disc disease less likely than not was incurred in or caused by the claimed in-service injury.  This opinion was based on the rationale that the Veteran's in-service shoulder strain was an acute condition which resolved in service and that there was no evidence that cervical degenerative disc disease existed at that time.

The Board finds the evidence is at least in equipoise in regard to whether degenerative disc disease of the cervical spine arose in service.  In its prior remand, the Board gave instruction to obtain an opinion as to whether the Veteran's in-service shoulder pain and spasm was an in-service manifestation of degenerative disc disease, particularly considering that it was investigation of identical symptoms that caused his cervical disability to be diagnosed.  The April 2015 VA examiner's opinion does not adequately do so.  The examiner restated the prior opinion that the in-service shoulder symptoms were an acute strain that resolved prior to separation, but failed to explain why the Veteran's in-service shoulder injury can be considered acute or to have resolved.  The first record of the injury is in January 2008, at which time the Veteran reported shoulder pain and spasms which had an onset two months prior, thus November 2007.  Service treatment records further reflect that the Veteran received treatment for the same condition in February 2009 and March 2009, thus 16 months after the original onset of symptoms.  While reporting similar symptoms of shoulder pain in October 2010, he was given an MRI examination which revealed his claimed degenerative disc disease.  Subsequent examinations diagnosed upper extremity radiculopathy associated with this disability.  The MRI was conducted 14 months after separation from service and 19 months after he was last treated in service for his shoulder pain.  Furthermore, the Veteran has consistently reported shoulder pain and neck pain as a single disability that had an onset in service.  While there is no record of the disability being described as neck pain in his service treatment records, the Board notes that complete records have been found unavailable.  The Board therefore has a heightened duty to consider the benefit-of-the-doubt rule.  For these reasons, the Board finds the evidence is at least in equipoise in regard to whether degenerative disc disease of the cervical spine arose in service, and service connection is therefore granted.


ORDER

Service connection for degenerative disc disease of the cervical spine is granted.


REMAND

A December 2015 rating decision among other issues denied service connection for a low back disability and herpes simplex and denied reopening the Veteran's claims of service connection for sinusitis/allergic rhinitis, a left shoulder disability, and jaw popping resulting from the removal of wisdom teeth.  The Veteran submitted a January 2016 notice of disagreement.  The issue of service connection for herpes simplex was subsequently resolved when the Veteran was awarded service connection in a December 2016 rating decision assigning a noncompensable rating.  The Veteran appealed the assigned rating in a December 2016 notice of disagreement.  The RO has not as of yet provided a statement of the case with respect to any of these issues.

The Board therefore finds that the Veteran's disagreement has not been properly responded to. The receipt of the notice of disagreement vests jurisdiction with the Board for purposes of ensuring that a statement of the case is prepared on this issue.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide a statement of the case to the Veteran and his representative regarding the issues of entitlement to service connection for a low back disability, entitlement to an initial compensable evaluation for herpes simplex, and whether new and material evidence has been received to reopen claims of service connection for sinusitis/allergic rhinitis, a left shoulder disability, and jaw popping resulting from the removal of wisdom teeth.  If, and only if, the Veteran perfects the appeal to any issues, such issues must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


